UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-8500



JOHN HERMAN PLATH,

                                            Plaintiff - Appellant,

          versus

DAVID BEASLEY, Governor; MICHAEL B. MOORE,
Director, Department of Corrections; SERGEANT
FOSTER; PRIS MACK, Deputy Warden; SERGEANT
JOHNSON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-95-2985-6-3AK)


Submitted:   June 20, 1995                 Decided:   June 27, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Herman Plath, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion to reconsider the dismissal of his 42 U.S.C. § 1983 (1988)

complaint. The district court assessed a filing fee in accordance

with Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied,
454 U.S. 1153 (1982), and dismissed the case without prejudice when

Appellant failed to comply with the fee order. We affirmed that

order. Plath v. Beasley, No. 95-7902 (4th Cir. May 30, 1996) (un-
published). Finding no abuse of discretion in the district court's

denial of reconsideration, we grant leave to proceed in forma

pauperis and affirm. We dispense with oral argument because the
facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2